The opinion of the court was delivered by
Garrison, J.
The decree appealed from is founded upon a bill to foreclose a mortgage given by the appellants to secure a loan made by the insurance company to the appellants. The defence of usury *318under the statutes of the State of New York is set up. The usury alleged consisted in the taking by one Wood of a bonus for obtaining the loan for the appellants, and in the further circumstance that, at the instance of said Wood, a life policy was taken out in the company at the expense of the borrowers upon the life of one of their family as a condition to their obtaining the loan.
The advisory master who heard the testimony found that this defence was not established by the proofs. A decree was advised accordingly. That decree we now affirm, upon the ground that it was not proven that the insurance company made the taking out of a policy in its insurance department a condition precedent to the making of the loan for which the mortgage in question was given, and, further, that the proofs do not show that the company had any interest in or knowledge of the bonus charged defendants by Wood.
For affirmance — Dixon, G-abbison, Knapp, Yan Syckel, Bkown, Clement, Cole, McGeegoe, Smith, Whitakee — 10.
For reversal — None.